Exhibit 10.3

FORM OF LOCK-UP AGREEMENT

            , 2015

Sabby Capital Management, LLC

Maxim Group, LLC

 

  Re: Purchase of Securities of Capnia, Inc.

Ladies and Gentlemen:

The undersigned, a holder of shares of common stock, par value $0.001 per share
(“Common Stock”), or securities convertible into or exercisable for Common Stock
or rights to acquire Common Stock, of Capnia, Inc. (the “Company”) understands
that you as a purchaser (“Purchaser”) of the Company’s securities, propose to
enter into a Securities Purchase Agreement (the “Purchase Agreement”) with the
Company pursuant to which Purchaser shall purchase shares of Preferred Stock of
the Company, together with related Warrants (collectively, the “Securities”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement.

In consideration of the Purchaser’s agreement to enter into the Securities
Purchase Agreement and to purchase the Securities, and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby agrees for the benefit of the Company and
the Purchaser agree that, without the prior written consent of the Purchaser,
the undersigned will not, during the 90 day period (the “Lock-Up Period”)
following the Effective Date (as such term is defined in the Purchase Agreement
and which, if there are multiple Effective Dates, shall be the last Effective
Date as it relates to Securities (as defined in the Purchase Agreement) actually
issued under the Purchase Agreement), directly or indirectly, without the prior
written consent of the Purchaser or unless otherwise provided herein (a) offer,
sell, agree to offer or sell, solicit offers to purchase, grant any call option
or purchase any put option with respect to, pledge, borrow or otherwise dispose
(each a “Transfer”) of any Relevant Security (as defined below), (b) establish
or increase any “put equivalent position” or liquidate or decrease any “call
equivalent position” with respect to any Relevant Security (in each case within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder), or otherwise enter into
any swap, derivative or other transaction or arrangement that Transfers to
another, in whole or in part, any economic consequence of ownership of a
Relevant Security, whether or not such transaction is to be settled by delivery
of Relevant Securities, other securities, cash or other consideration, or
(c) publicly disclose the intention to make any such offer, sale, pledge or
disposition, or to enter into any such transaction, swap, hedge or other
arrangement. As used herein, the term “Relevant Security” means any shares of
Common Stock, warrant or option to purchase Common Stock, or other security of
the Company or any other entity that is convertible into, or exercisable or
exchangeable for shares of Common Stock or equity securities of the Company, in
each case that are owned by the undersigned on the Effective Date or acquired by
the undersigned during the



--------------------------------------------------------------------------------

Lock-Up Period. Notwithstanding anything herein to the contrary, this lock-up
shall not apply to any sales made by the undersigned at or above a sales price
of $3.50 (subject to adjustment for reverse and forward stock splits and the
like).

In addition, the undersigned hereby agrees that, without the prior written
consent of the Purchaser, during the Lock-Up Period, the undersigned will not:
(i) file or participate in the filing with the Securities and Exchange
Commission of any registration statement, or circulate or participate in the
circulation of any preliminary or final prospectus or other disclosure document
with respect to any proposed offering or sale of a Relevant Security and
(ii) exercise any rights the undersigned may have to require registration with
the Securities and Exchange Commission of any proposed offering or sale of a
Relevant Security.

In addition, to the extent required by applicable law, if: (i) the Company
issues an earnings release or material news or a material event relating to the
Company occurs during the last seventeen (17) days of the Lock-Up Period, or
(ii) prior to the expiration of the Lock-Up Period, the Company announces that
it will release earnings results during the sixteen (16)-day period beginning on
the last day of the Lock-Up Period, the restrictions imposed by this Agreement
shall continue to apply until the expiration of the eighteen (18)-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, as applicable, unless the Purchaser waive, in
writing, such extension or the undersigned receives prior written confirmation
from the Purchaser or the Company that the restrictions imposed herein have
expired.

In furtherance of the undersigned’s obligations hereunder, the undersigned
hereby authorizes the Company during the Lock-Up Period to cause any transfer
agent for the Relevant Securities to decline to transfer, and to note stop
transfer restrictions on the stock register and other records relating to,
Relevant Securities for which the undersigned is the record holder and the
transfer of which would be a violation of this lock-up agreement and, in the
case of Relevant Securities for which the undersigned is the beneficial but not
the record holder, agrees during the Lock-Up Period to cause the record holder
to cause the relevant transfer agent to decline to transfer, and to note stop
transfer restrictions on the stock register and other records relating to, such
Relevant Securities to the extent such transfer would be violation of this
lock-up agreement.

Notwithstanding the foregoing, the undersigned may transfer the undersigned’s
Relevant Securities (i) as a bona fide gift or gifts, (ii) for bona fide
financial and estate planning purposes, including, but not limited to, transfers
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, (iii) if the undersigned is a corporation,
partnership, limited liability company, trust or other business entity (1) to
another corporation, partnership, limited liability company, trust or other
business entity that is a direct or indirect affiliate (as defined in Rule 405
promulgated under the Securities Act of 1933, as amended) of the undersigned or
(2) to limited partners, limited liability company members or stockholders of
the undersigned, (iv) if the undersigned is a trust, to the beneficiary of such
trust, (v) by testate succession or intestate succession, (vi) by operation of
law, such as pursuant to a qualified domestic order or in connection with a
divorce settlement, provided, in the case of clauses (i)-(vi), that such
transfer shall not involve a disposition for value and the transferee agrees in
writing with the Purchaser and the Company to be bound by the terms of this
lock-up agreement. For purposes of this Agreement, “immediate family” shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin.



--------------------------------------------------------------------------------

In addition, during the Lock-Up Period, the foregoing restrictions shall not
apply to the: (i) exercise of stock options granted pursuant to the Company’s
equity incentive plans (whether on a cash or cashless basis) or the conversion
or redemption of outstanding convertible securities including but not limited to
warrants, provided that the terms of this lock-up agreement shall apply to any
of the Relevant Securities issued upon such exercise, conversion or redemption,
as the case may be and, if the undersigned is required to file a report under
Section 16(a) of the Exchange Act reporting a reduction in beneficial ownership
of shares of Common Stock during the Lock-Up Period, the undersigned shall
include a statement in such report to the effect that such transfer was not a
disposition for value; (ii) the establishment or modification of any contract,
instruction or trading plan (a “Plan”) that satisfies all of the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Exchange Act, provided that no sales of the
undersigned’s Relevant Securities shall be made pursuant to such a Plan prior to
the expiration of the Lock-Up Period (as such may have been extended pursuant to
the provisions hereof) and no public announcement or disclosure of entry into
such Plan is made or required to be made during the Lock-Up Period, including
any filing with the SEC under Section 16(a) of the Exchange Act; or
(iii) transfers of the Relevant Securities to the Company in transactions exempt
from Section 16(b) of the Exchange Act, provided that no filing by any party
under Section 16(a) of the Exchange Act shall be required or shall be made
voluntarily in connection with such transfer.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this lock-up agreement and that this lock-up
agreement constitutes the legal, valid and binding obligation of the
undersigned, enforceable in accordance with its terms. Upon request, the
undersigned will execute any additional documents necessary in connection with
enforcement hereof. Any obligations of the undersigned shall be binding upon the
successors and assigns of the undersigned from the date first above written.

The undersigned understands that, (i) if the Purchase Agreement or the
Registration Statement does not become effective, (ii) if the Company, on the
one hand or the Purchaser, on the other hand, informs the other in writing prior
to the execution of the Purchase Agreement that it does not intend to proceed
with the purchase of the Securities, or (iii) if the Purchase Agreement (other
than the provisions thereof which survive termination) shall terminate or be
terminated for any reason prior to payment for and delivery of the Securities to
be sold thereunder, the undersigned shall be released from all obligations under
this lock-up agreement.

If the undersigned is an officer or director of the Company, (i) the Purchaser
agrees that, at least three business days before the effective date of any
release or waiver of the foregoing restrictions in connection with a transfer of
Securities, the Purchaser will notify the Company of the impending release or
waiver, and (ii) the Company has agreed in the Purchase Agreement to announce
the impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
release or waiver granted by the Purchaser hereunder to any such officer or
director shall only be effective two business days after the publication date of
such press release. The provisions of this paragraph will not apply if (a) the
release or waiver is effected solely to permit a transfer not for consideration
and (b) the transferee has agreed in writing to be bound by the same terms
described in this letter to the extent and for the duration that such terms
remain in effect at the time of the transfer.



--------------------------------------------------------------------------------

The undersigned, whether or not participating in the offering of the Securities,
understands that the Purchaser is entering into the Purchase Agreement and
proceeding with the purchase of the Securities in reliance upon this lock-up
agreement. The undersigned further understands that this agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

This lock-up agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof. Delivery of a signed copy of this letter agreement by facsimile or
e-mail/.pdf transmission shall be effective as delivery of the original hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, Vivo Ventures Fund V, L.P.   by   Vivo Ventures V, LLC, its
general partner   by:  

 

  its:  

 

Vivo Ventures V Affiliates Fund, L.P.   by   Vivo Ventures V, LLC, its general
partner   by:  

 

  its:  

 

Biotechnology Development Fund IV, L.P.   by:  

 

  its:  

 

BDF IV Annex Fund, L.P.,   by   BioAsia Investments IV, LLC, its general partner
  by:  

 

  its:  

 

Biotechnology Development Fund IV Affiliates, L.P.   by   BioAsia Investments
IV, LLC, its general partner   by:  

 

  its:  

 

Biotechnology Development Fund II, L.P.   by   BioAsia Management, LLC, its
general partner   by:  

 

  its:  

 